Citation Nr: 1628126	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


1.  Entitlement to service connection for bilateral hearing loss.
 
 2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and friends

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied the benefits sought on appeal.

The Veteran testified at a March 2013 Board hearing at the RO via video conference before the undersigned.  A transcript of the testimony is of record.

In October 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Among the reasons the Board remanded the case in October 2014 was for an audio examiner to provide a more comprehensive rationale for the proffered December 2010 negative nexus opinion.  The January 2015 examination report reflects that the examiner essentially offered the same opinion as in December 2010.  The examiner did not specifically note that the lay evidence was considered, nor did she address the issue of delayed on set of hearing loss and tinnitus due to in-service noise exposure, which the Veteran's representative squarely placed in issue on both the VA Form 9 and 646.  In light of this the Board finds this opinion is not adequate and the Board's prior remand directive was not substantially complied with via this opinion.  The tinnitus issue is intertwined with the hearing loss issue.

The next paragraph is aimed at assisting the audiologist craft and full and complete opinion that considers all of the relevant facts.

To assist the audiologist, the Board notes that, legally, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically-sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The 2010 and 2015 VA opinions relied on the fact that hearing was within normal limits at separation, and therefore found that service connection was not warranted.  Although the Board certainly understands that the holding in the above two court cases can prove difficult for audiologists, especially when considering an Institute of Medicine report which many examiners reference, it notes that normal hearing on separation may not be the crux of a negative opinion.  If it is, such opinion is invalid and therefore not probative.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who conducted the January 2015 audio examiner.  Ask the examiner to provide additional rationale for the nexus opinion that includes consideration of the lay evidence of record and whether there is at least a 50-percent probability that the Veteran's hearing loss and tinnitus are due to delayed onset due to in-service noise exposure?

The examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  (See Remand body above for full explanation.)

A comprehensive explanation must be provided for any nexus opinion provided.  Should the examiner advise that the requested opinion cannot be provided, an explanation as to why must be provided, to include what additional information is needed to provide the requested opinions.

In the event the examiner who conducted the January 2015 audio examination is no longer available, arrange an examination by an appropriately qualified clinician.

2.  After all of the above is complete, re-adjudicate the appeal considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




